Citation Nr: 1138523	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 15, 2011, and in excess of 50 percent from June 15, 2011, forward.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1948 to August 1952. 

This matter comes before the Board of Veterans Appeals' (Board) on appeal from rating decision(s) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In March 2011, the Board granted service connection for a major depressive disorder (MDD) and other associated psychiatric disorders (other than PTSD).  In a May 2011 rating decision, the RO implemented the  Board's decision and awarded service connection for MDD and other associated psychiatric disorders, assigning a 30 percent rating effective February 23, 2006.  In a July 2011 rating decision, the disability rating was increased to 50 percent effective June 15, 2011.  The Veteran's representative submitted an informal hearing presentation (IHP) in September 2011 which the Board construes as a notice of disagreement (NOD) with the assigned rating for PTSD.  In the IHP, the representative referred to criteria more nearly approximating a 70 percent or 100 percent rating for PTSD.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU due to service-connected disability is part of an increased rating claim when such claim is raised by the record.)  In light of the foregoing, a statement of the case (SOC) must be issued.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

The claim for a TDIU is deferred pending the above action.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, this matter is REMANDED for the following actions:

1.  Send the Veteran an SOC on the matter of entitlement to an initial rating in excess of 30 percent for PTSD prior to June 15, 2011, and in excess of 50 percent from June 15, 2011, forward.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.  

2.  Then, readjudicate the claim for a TDIU in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

